COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        Juan Enriquez v. Ahmed A. Morsy, M.D.

Appellate case number:      01-22-00622-CV

Trial court case number: 18-CV-0884

Trial court:                10th District Court of Galveston County

        Appellant, Juan Enriquez, has filed an appeal of the trial court’s July 28, 2022 order
sealing certain records. Appellee, Ahmed A. Morsy, M.D., has filed a motion to dismiss the
appeal for lack of jurisdiction, asserting that because the order is an “incidental ruling” and not a
final judgment, this Court lacks jurisdiction over the appeal.
        Texas Rule of Civil Procedure 76a governs the sealing of trial court records. It states in
part:
        Appeal. Any order (or portion of an order or judgment) relating to sealing or
        unsealing court records shall be deemed to be severed from the case and a final
        judgment which may be appealed by any party or intervenor who participated in
        the hearing preceding issuance of such order.

TEX. R. CIV. P. 76a(8).1 Accordingly, the July 28, 2022 order sealing the records is immediately
appealable. See Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 n.13 (Tex. 1992) (“This
court has, however, deemed orders relating to sealing or unsealing court records to be final,
appealable judgments.”); Stacey v. Shadd, No. 03-20-00126-CV, 2020 WL 7640041, at *4 (Tex.
App.—Austin Dec. 23, 2020, no pet.) (mem. op.) (Rule 76a’s “language provides appellate
jurisdiction over the disputed order” that related to sealing records); Kallergis v. Brupbacher,
No. 14-19-00470-CV, 2021 WL 506081, at *2 (Tex. App.—Houston [14th Dist.] Feb. 11, 2021,
no pet. h.) (Rule 76a(8) authorizes such an [interlocutory] appeal.”).
        Appellee’s motion to dismiss is denied.

        It is so ORDERED.


1
        The reporter’s record indicates appellant participated in the July 15, 2022 hearing on the sealing
        of the records.
Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually 


Date: October 6, 2022